Title: To Alexander Hamilton from Edmund Randolph, 9 November 1791
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia Nov: 9. 1791.
Sir

I do myself the honor of answering your letter of the 2d. instant upon the subject of the North Carolina certificates.
The 13th. section of the funding act admits, that subscriptions may be made to the loan payable in the principal and interest of the certificates or notes which, prior to a certain day, were issued by the respective states as acknowledgments or evidences of debts, by them respectively owing, except certificates, issued by the commissioners of army accounts in the state of North Carolina, in the year 1786. These last certificates are, I presume, now out of the question.
But how can redeemed certificates be a subscription of debt? Is a debt once due, but now paid off, still a debt? I cannot comment upon this question, with any hope of making it clearer, than it is at its first appearance.
For its redeemed debt of the foregoing description, each state will, I suppose, be a ⟨creditor⟩ of congress. But the great settlement of accounts bet⟨ween the⟩ United States and the individual States must em⟨brace that⟩ debt. The subscription excluded it; as may be ⟨more fully seen⟩ by a reference to the 17th. section.
I have ⟨the honor⟩ to be   ⟨with respect⟩ & esteem   ⟨your obedt.⟩ serv.
Edmd. Randolph To the Secretary of the Treasury
